PER CURIAM.
We affirm the trial court’s finding that appellant (plaintiff) failed to exhaust its administrative remedies. Plaintiff did not follow the procedures, set forth in the Village of Tequesta’s Code, to challenge the building official’s decision before filing its lawsuit in the trial court.
After finding that plaintiff failed to exhaust administrative remedies, the trial court proceeded in its final judgment to address the merits of the underlying zoning controversy. Because plaintiff should have first exhausted the available administrative remedies, we vacate the portion of the final judgment that addressed and decided the merits of the controversy.
DELL, PARIENTE and GROSS, JJ., concur.